Explanations of vote
in writing. - (PT) We have here an initiative from the Republic of Finland, the aim of which is to adapt the rules on analysis files to the legislation in force.
In fact, the 2003 Protocol which entered into force in April this year modifies Title III of the Europol Convention and, particularly, the part relating to the creation of analysis files and the collection, processing, use and deletion of the personal data contained in such files.
This means that the implementing rules that were adopted will have to be amended accordingly.
This is therefore a measure which, though temporary, is necessary and appropriate.
In fact, the measure will be in force for a limited period, as all previous legislation will be repealed when the Council Decision establishing a European Police Office enters into force.
(DE) Mr President, I voted for this resolution but there is one point that I should like to highlight - the reference to the creation of a European protection force. We have a tendency, here in the European Parliament, to react to specific events by calling immediately for the creation of a new institution or the establishment of a new position.
In this case, the point must be clearly made, once again, that responsibility for dealing with natural disasters simply cannot and should not be taken out of the Member States' hands: on the contrary, it is primarily their responsibility, and it lies within their authority, to take preventive measures and to ensure that fire services have the best possible equipment and training so that they can combat disasters effectively. In exceptional cases only, in the event of extreme catastrophe, there will of course also be recourse to support and solidarity from the European Union, which will be asked to step in. The primary responsibility, however, must remain with the Member States.
(DE) Mr President, I voted in favour of the resolution on natural disasters because it has been demonstrated yet again that Europe is not invulnerable in these extreme situations and that it needs the solidarity of the EU. One thing must be clear, however: greatly improved coordination is needed and the situation should not be allowed to arise where EU Member States need additional assistance from third countries because we are not in a position to provide the necessary help ourselves. The challenge for the Member States is to develop better organised aid structures, particularly where volunteers are used, for example by providing the best possible training and equipment for fire brigades.
The disposal of dead pets and wild animals is a major problem that needs to be tackled as soon as possible, both to prevent the risk of outbreaks of disease and also to reduce environmental damage.
(DE) Mr President, I too voted for the resolution, although it is my opinion that these dreadful forest fires should not be allowed to cause further bloating of the EU institutions. As I see it, neither a European civil protection agency nor a European disaster intervention force will be capable of affording effective protection against natural disasters in the European Union. They are more likely to produce increased red tape and increased costs.
What we need to do, therefore, is to improve international cooperation in order to be prepared for future natural disasters, and we need to maintain our fire services and also our woods and forests sufficiently well so that future disasters simply do not occur on this scale.
Mr President, I have to say that in my own Group's voting list this resolution on natural disasters is described as forest fires, but the natural disasters in Europe over the summer were actually wider than that and I wish to raise the issue in my own region of the worst floods in over a century. A third of a million people were without drinking water for more than a week. 4 000 homes were severely damaged and tens of thousands forced to evacuate at a total cost of EUR 150 million.
I am hoping that my government will apply for assistance from the European Commission to enable the county and the towns in my region and elsewhere in Britain to actually get some recompense for the costs that are inevitably going to fall on very narrow sections of the population.
The title of the motion for a resolution is 'natural disasters' and it has been corrected.
Mr President, I just want to echo what Mr Ford said about the natural disasters in the UK. People may not be aware, but 40 000 residential properties were flooded. Nine hundred schools have been affected. Mainline railway lines are still closed. Agricultural land has been affected, including 75% of the pea crop in the UK. In my own region of Yorkshire and the Humber, many thousands of people were affected and many are still unable to return to their properties.
What we want from the Commission, given that the UK Government has now applied for solidarity funding, is a rapid response to that application, but at the same time we need all the EU institutions to make climate change a top priority. When we have a major piece of legislation coming through this House in the next few months, I hope that colleagues will bear in mind the natural disasters of this summer and make sure that we make our contribution to tackling the long-term issue of climate change, and I hope there will be no more of these natural disasters on the scale we have seen this summer.
Mr President, I too want to support the application for funds from the European Commission. My region, the South-East of England region, suffered equally badly, especially in Oxfordshire and parts of Berkshire, and my colleague Mr Hannan and I have made an application to the European Commission for emergency funds. The reason I am standing up now is to ask the Commission to expedite the funding of relief and the restoration to normality of my region, the South-East of England.
in writing. - (FR) In voting for the resolution on the natural disasters that have occurred this summer, I wanted to express my solidarity with the families of the victims and those living in the devastated regions. This is also a message of thanks to all the professionals, volunteers and local authorities that helped to fight the fires and rescue the flood victims.
I believe that there is now an urgent need to put emergency Community aid measures, especially financial measures, in place to help regenerate the regions where there has been severe damage. We also need to restore the productive potential of the areas affected, try to encourage the creation of more jobs and take appropriate steps to offset the social costs arising from the loss of jobs and other sources of revenue.
I am still concerned at the increasing number of disasters caused by extreme weather conditions, which experts believe are largely due to the climate change that is causing global warming. I therefore urge the Commission to take steps to guarantee compliance with the Kyoto commitments and their repercussions.
in writing. - While supporting and voting for the Joint Motion for a Resolution on Natural Disasters, British Conservatives have misgivings about the creation of a "European force" (paragraph 9) since we believe that both prevention and rapid reaction capabilities should be concentrated on the resources of the Member States.
in writing. - (PT) We consider this resolution to be a good one and we propose to vote for it, but we must draw attention to the absence of any important proposals (despite several references to previous EP resolutions) and the insistence on others about which we have major doubts.
Thus, we must insist on the need to review the Solidarity Fund regulation to cover regional disasters, create mechanisms to support the people affected and assist reforestation, with due attention to the prevention of major disasters caused by climate change. There should be a public agricultural insurance scheme, financed by the European Union, to guarantee farmers a minimum income in situations of public emergency such as droughts, fires and floods.
It is essential to opt for a policy of prevention to address the problem of natural disasters particularly affecting the Mediterranean area, and to introduce radical changes in the CAP to combat the decline in small and medium-sized farms and family farms by encouraging agricultural production, biodiversity and occupation of the land.
We have doubts about the Community civil protection mechanism because it may turn out to be yet another way of removing important aspects of national sovereignty, such as the management of natural resources, particularly forest and woodland.
in writing. - (PL) For some years now we have been opening the autumn session of Parliament with discussions of the tragic consequences of natural disasters that affect Europe in the summer. Droughts, heat waves, floods and fires are devastating Europe. When we add to this the industrial catastrophes caused by forces of nature, then we see a picture of Europe whose citizens stand helplessly before the destructive power of nature.
Over 60 people died this year in the fires in Greece, many families lost everything they owned, and thousands of hectares of forests and olive-groves went up in smoke. This is a truly tragic picture. I know what such a tragedy means. My own country has been affected by floods and we have had many victims of tragic mining accidents. For this reason I would like to offer my sympathy and European solidarity to the families and loved ones of the victims of the Greek disaster as well as to the inhabitants of regions affected by the fires.
At the same time, I do not think that Europe can afford to be passive in the face of such events. This does not just mean EU financial assistance that will make it possible to rebuild the regions affected by disasters. First of all, we must prepare a more effective prevention and early warning mechanism within the EU, which, even if it does not make it possible to avoid disasters, would certainly have an impact on reducing their effects. Even though the protection of the population against disasters is the responsibility of every State, we should think about a more effective monitoring of national crisis control policies, and perhaps even about a joint rapid reaction force in the event of such disasters.
in writing. - (PT) I should like to express our deepest sorrow for the victims of the serious forest fires in the spring - particularly in Greece - and our solidarity with their families and with all those affected.
Deeds, not words, are needed now. The EU must activate the necessary financial instruments and means to meet the material needs of the people affected and to promote the social, economic and environmental recovery of the regions involved.
In the light of the points raised so far, I recall some of the proposals which we presented in 2003 and 2005 and which remain as relevant as ever:
Maintain the eligibility of regional disasters for aid under the Solidarity Fund;
Recognise natural disasters specifically affecting the Mediterranean area where more than 90% of forest fires and drought are recorded;
Create a Community programme for the protection of forest and woodland against fire;
Examine the possibility of creating an agricultural disaster fund;
Pay special attention to the least-favoured regions in the event of natural disasters.
Lastly, I should like to point out that if the funds allocated to ever-increasing military appropriations were spent instead on preventing and combating natural disasters and on recovery in the areas affected, the incidence and consequences of such disasters would be significantly reduced.
in writing. - (FR) At the end of August, Greece experienced its worst natural disaster ever. The first partial toll of the huge fires that swept through large areas of the Peloponnese was 63 dead, over 40 000 head of cattle burnt to death, 250 000 olive trees burnt and hundreds of thousands of hectares of forest gone up in smoke.
The three days of national mourning announced by the Prime Minister, Kostas Karamanlis, cannot cover up for the total failure of the State to protect its citizens and come to the aid of villagers surrounded by flames, in a country where scorching summers and fire risks are a common occurrence.
Everywhere there was evidence not just of undermanning and equipment shortages, but also of the failure to plan ahead and to coordinate operations. Like the previous PASOK governments, the New Democracy government did nothing to prevent the scale and horror of the fires. With a total lack of scruple and for purely political reasons, the Prime Minister announced, even as the fires were breaking out all over Greece, that the general elections would take place as planned. In support of the Greeks who have suffered as victims of their politicians, let us hope that in future irresponsible governments will be replaced by responsible governments.
in writing. - I voted in favour of the resolution on the summer's natural disasters and particularly welcome the existence of the EU's Solidarity Fund, which is available to help Member States deal with the aftermath of such disasters. It is a useful expression of solidarity that genuinely helps EU countries and citizens in moments of great need.
in writing. - (IT) The terrible fires which struck Greece and southern Italy in particular this summer, leaving victims in their wake and destroying thousands of hectares of woodland and agricultural land, again highlight the urgent need for better coordination of rapid reaction measures by Member States' civil protection forces.
To that end, it is now clear that a European Civil Protection Agency needs to be set up to coordinate and manage measures to eradicate or prevent the causes of disasters.
That Agency - which the writer has proposed that the Commission set up on a number of occasions, on the basis of the positive experience of the US Federal Emergency Management Agency - would not just be responsible for combating the devastating fires that cause enormous damage every year in the Mediterranean countries, but would also take swift action to tackle the emergencies following on from all kinds of disasters brought about by natural events, such as the floods from which Bulgaria has recently suffered, or man-made events.
It has to be stressed that disasters may be supranational in nature, and Europe should not just rely solely on the generosity of volunteers or on the competences and resources of the particular State that has been affected, but should have enough human and financial resources and appropriate equipment to enable swift action to be taken.
in writing. - (PT) For the sake of consistency, in view of what we have said in the past and what we expect from the European Solidarity Fund, I shall clearly be voting for this resolution. But this vote is not just about consistency.
European integration, among countless other advantages, has the advantage of scale and the economies of scale that come with solidarity. Without in any way diminishing the responsibilities of Member States and their governments, it is possible and desirable through an effort of solidarity at European level to face the disasters that are caused by nature and its increasing unpredictability rather than by any mistakes in the management of the land.
However, while insisting on this point, we cannot leave the human factor out of account, when a criminal starts a fire or when a plan for the land opens the way for such disasters or exacerbates their consequences. I therefore believe it is time to review many of our policies, particularly in the area of forest and woodland management and rural development but not only in that area: we also need to look at our environmental measures, so as to prevent Man from becoming even more destructive than the destructive force of Nature.
in writing. - (FR) Over 60 dead and 184 000 hectares of land gone up in smoke: that is the toll of the fires that swept through Greece at the end of August.
Europe was not a passive observer. Solidarity came fully into play through the 'European rapid reaction instrument' that we voted for last March, a joint civil protection system in which 30 States make resources such as Canadairs, tankers and qualified personnel ('green berets') available to countries suffering man-made or natural disasters.
I am not fanatical about the systematic transfer of competences to Europe, but I do believe that a Community civil protection system is worthwhile, because natural disasters know no borders. I have said so several times in this House, especially at the time of the disastrous fires in Portugal in 2003.
The European Union urgently needs to demonstrate its benefits. It must serve as a model, so that there is solidarity between all the citizens of Europe, and not just in this particular disaster.
in writing. - (FR) The catastrophic storm in December 1999, floods in Central Europe in 2002, fires in Portugal and Spain in 2004, and now fires in Greece in which people have lost their lives, and also in Romania and Bulgaria: each time there is a strong emotional response, each time Europe sympathises, each time the Commission promises to improve its solidarity and its aid mechanisms.
Right here, on 18 January 2000 in fact, I called for the creation of a public safety Eurocorps, and the idea was taken up by Commissioner Barnier in his May 2006 report.
Right here in this Parliament, we have called in vain for the renewal of the 1992 regulation under which funding would be provided for fire-prevention equipment such as firebreaks, access roads and monitoring systems.
Now we must not wait for the next disaster, for more victims. Let us put the Barnier proposal into practice. There is a military Eurocorps. Surely Europe can set up a public safety Eurocorps for itself, to protect its citizens against natural and accidental risks?
Then we should ask Member States to draw up plans to prevent forest fires and help them, encourage them, to finance these through a specific financing instrument similar to that in the old 1992 regulation.
When we are facing climate change, it is in the interests of the whole of Europe to introduce ambitious prevention policies.
(SK) As far as the regions are concerned, given that their role in the legislative process means that they are often directly responsible for implementing and enforcing EU law, the efforts to achieve better regulation are extremely important. Bodies at different levels of national and local government, economic and social partners, representatives of civil society and non-governmental organisations must - as far as possible - participate actively in the consultation process on European law-making.
Equally important is their role in the assessing the influence and effect of this legislation on the Member States. This will increase the quality, clarity and transparency of the regulations being prepared, while taking account of local and regional conditions and differences. In this way we will also prevent wrong interpretations as well as delays in the transposition and implementation of legislation.
(SK) Within the scope of my parliamentary mandate I come across citizens' complaints that during the transposition of EU legislation some Member States impose on them obligations that go beyond the requirements of the laws in question. The citizens are afflicted by needless administrative burdens that make them antipathetic towards the EU legislation that is being adopted.
I voted in favour of the report on better regulation in the European Union, which incorporated my amendments, as it presents a great opportunity to approach European legislation from a new angle. European laws are drafted with the aim of simplifying the lives of EU citizens and are not meant to burden them; that is why they have to be drafted in a simple and intelligible way, with the emphasis on quality not quantity. At the same time, if the relevant parties at all levels are informed about the transposition of EU legislation efficiently and in time, this will ensure that the citizens have greater confidence in the European project.
in writing. - I voted for this report on better regulation in the EU. I strongly support regulation being done in a least-cost and most efficient way, to help the development of a more competitive European economy and deliver better social, environmental and economic outcomes at the same time.
in writing. - British Conservatives believe it is unfortunate that paragraph three appears vague in seeming to support "any" initiative in the enforcement of Community law.
British Conservatives support the enforcement of Community law but wish to analyse and consider any initiative proposed by the Commission. Otherwise, we believe that this report is an excellent exposition.
in writing. - I voted for this report on how EU law- and regulation-making can best be done. More effective and streamlined regulatory and legal frameworks will deliver EU-wide improvements in social and economic outcomes, generate more jobs and improve our quality of life.
in writing. - (PT) The report states that simplifying the legislative environment to ensure the clarity, efficacy and quality of legislation is an essential prerequisite for attaining the objective of better law-making which, in turn, is a priority for the European Union. In the meantime, it states that some 500 new legislative initiatives (200 of which in 2007 alone) have been included in a separate rolling programme specifically dedicated to codifications, showing the bureaucratic complexity of the European Union.
It also notes that the simplification being promoted at European level should be accompanied by appropriate simplification at national level to ensure that the advantages of Community simplification are not undermined by national rules or technical barriers.
However, a distinction must be made between purely bureaucratic matters and cases where rights may be called into question.
We agree with the proposal that the Commission once and for all adopt recasting as a standard legislative technique so that, for each initiative, the text can be available in its entirety, also where there are specific amendments, providing a clear indication of the new parts and those which are unchanged, thereby increasing the legibility and transparency of Community legislation.
in writing. - I voted for this resolution on better regulation. As a socialist, I have no difficulty in putting further burdens on industry to protect health and safety, the environment or raise the minimum wage. Yet I want value for money. The End of Vehicle Life Directive that came into force some years ago was estimated by the British Cabinet Office to have cost the economy GBP 400 million (EUR 590 million) while providing environmental and social benefits at a level of GBP 100 million (EUR 150 million) per annum. If these figures are anything like accurate, this directive was a political and environmental failure. We want costs to industry (and society) where there is a large multiplier as to benefits with costs of GBP 100 million providing EUR 500 million in benefits. Implementing the recommendations for in future cost benefit analysis of proposed legislation will do exactly that.
in writing. - (SV) We believe that traditional legislation and the open method of coordination can live side-by-side and that both are still needed. We do not therefore share the view that the open method of coordination must be used only in exceptional cases. It should also continue to be used when harmonisation is not desirable or practicable.
We do, however, share the view that the European Parliament should participate more fully when the open method of coordination is used.
in writing. - British Conservatives support the broad thrust of the Medina Ortega report, which sets clear boundaries on the promotion and use of Community law.
Concerning paragraph 18, we wish to make it clear that Conservatives do not support closer European integration but share the view that there is a current mistrust relating to the EU institutions which these proposals may help to alleviate.
in writing. - (PT) We agree with the rapporteur that the notion of non-binding legal instruments (soft law instruments) based on common practice is ambiguous and pernicious and should not be used in any documents of the Community institutions, although we disagree with other points in the report.
Such soft law instruments, which can legitimately be used as interpretative or preparatory tools for binding legislative acts, should neither be treated as legislation nor be given any norm-setting effectiveness, and it is for each country to decide on their use, in particular where they cast light on the interpretation of national measures adopted to implement them or where they are designed to supplement binding Community provisions.
Clearly, so-called non-binding legal instruments cannot be a substitute for legal acts and instruments, which are available to ensure the continuity of the legislative process. The Commission must therefore give special consideration to the effect of soft law on consumers and their possible means of redress before proposing any measure involving soft law instruments.
in writing. - (CS) This report is very important in the context of improving and simplifying the Community's legal environment. I would particularly like to stress its importance with regard to the need to strengthen the European Parliament's role in the legislative process and its importance in terms of eliminating the democratic deficit. I also fully support the desire to establish methods of consultation with the European Parliament on the adoption of so-called non-binding legal acts, especially since these acts are fairly common: they often earn attributes such as 'unclear' and 'inefficient', and their excessive use may be a manifestation of exceeding the scope of the Commission's. In addition, the public may identify the image of European 'superbureaucracy' with these acts.
Although the report recommends that soft law should not be used in official Community documents and that the distinction between dura lex and mollis lex should not be recognised, I do not consider this to be a relevant issue. The difference between binding and non-binding acts of the Community is a matter of fact and this recommendation does not change either the reality of their existence or their essence. In addition, the fact that the soft rules of secondary Community law are not legally binding does not mean that they have no legal value. Think, for example, of their importance in the interpretation of legal acts. Furthermore, if a Community body does not issue a recommendation or does not express an opinion in cases where it is obliged to do so, it can be accused of being passive. However, this last comment is a technical one and does not detract from the report as a whole.
(PL) Mr President, today we approved a report in which we carried out a review of the functioning of the European Union's common market. The common market, which consists of the free movement of persons, services, capital and goods, has encouraged significant economic growth, increased employment and improved competitiveness in the European economy.
However, to improve its functioning, existing barriers and unnecessary regulation should be abolished. It is still the case, unfortunately, that some countries restrict the movement of workers from the new Member States. It is also important to inform our citizens, investors and businessmen about the benefits and opportunities presented by the common internal market.
A unified market, without boundaries or restrictions, is the fundamental pillar of the European Union. The common market brings our whole community closer together and binds us together, introducing transparent principles for competition and encouraging the growth of entrepreneurship. The common market must, however, take into account social cohesion, employment issues, protection for the environment and for the consumer. A particularly important issue are measures to reduce the administrative burden in the European Union.
Mr President, paragraph 16 of the Toubon report regrets that insufficient emphasis was placed on the potential contribution of nuclear power. My vote against this phrase is on the assumption that it was referring to nuclear fission, with which I and many others have a problem in terms of the disposal of radioactive waste and the legacy of decommissioning. Any emphasis on the potential contribution from nuclear fusion, however, while still some way in the future, would deserve support.
Paragraph 32 refers to harmonisation in the area of taxation, amongst others, and also urges the Commission to push ahead with its proposals concerning a common consolidated corporate tax base. The Irish delegation of the PPE-DE Group is firmly opposed to any harmonisation of direct taxation, including corporate taxation, and we will continue to reject any proposals which weaken that position. So, despite many excellent points in the Toubon report, my colleagues and I had to abstain.
in writing. - (SV) We consider that the report has a well-balanced view of the internal market and in particular welcome the provisions on the social and environmental impact assessments which must form the basis of new policy initiatives. We do not, however, share the view on the contribution of nuclear power and believe that the report is unclear on tax matters. For example, we are uncertain about the initiatives that the Commission must take as regards excise duties and VAT and point out that tax levels fall within the competence of the Member States. We are also uncertain about which trade defence measures are referred to in the report. Even though we had wished to see stronger provisions on social clauses, we have voted in favour of the report as a whole because we welcome the review and the broad thrust of the report.
in writing. - The first 10 years of the internal market added EUR 877 billion to the EU economy. It helped to create 2.5 million jobs. These facts speak for themselves that the single market is working.
As a trading nation, Ireland can only benefit from a fully functioning single market. Ensuring competitiveness is a vital element in the policy mix of a fully functioning single market. I do not accept that the Common Consolidated Corporate Tax Base (CCCTB) will not hamper EU competitiveness as proposed in the Toubon report. The CCCTB is the backdoor to tax harmonisation. It is vital that Member Sates have the flexibility to use taxation in different ways and at different rates to achieve their social and economic objectives - tax harmonisation would prevent this.
The Toubon report contains many favourable points with regard to the knowledge society for a sustainable EU, for an EU open to the world and for a well-regulated EU. However, I abstained on the final vote because I firmly believe that the EU is best served by promoting tax competition, not tax harmonisation.
in writing. - (FR) I voted against the report on the Single Market Review: tackling barriers and inefficiencies through better implementation and enforcement.
I do not agree with the approach by the rapporteur, Mr Toubon, in which opening up to competition in the Single Market would not be subject to any limits or social regulation. I also voted against the further liberalisation of the postal service advocated in the report and I am sorry that the amendments on social and fiscal harmonisation were rejected.
Furthermore, I deplore the new reference to the introduction of an unrestricted transatlantic single market and stress that priority should be given to safeguarding and promoting the European social model.
In my opinion, completion of the Single Market should be regulated by guarantees of social protection for the citizens of Europe, which is not proposed in the Toubon report, the only European Parliament contribution to the Single Market Review.
in writing. - (FR) The French Socialists have voted in favour of the Toubon report on the Single Market Review and its adaptation to the twenty-first century, since it refers to important aspects that are sometimes ignored when discussing the completion of the Single Market. Thus social and territorial cohesion and up-to-date services of general interest go hand in hand with the completion of the Single Market. We have, nonetheless, voted against paragraph 24 on the liberalisation of postal services. The report also lays emphasis on consumer protection, which is closely linked to the completion of the European Single Market and has to be guaranteed. Lastly, the environmental aspect has to be included in the requirements for the internal market, which is an asset for the European Union provided that those general principles are observed.
One important point in the report is SMEs and facilitating their access to the European internal market as a whole, in view of the vital role that they and the craft industries play in European employment and innovation.
I particularly support the determination expressed by the rapporteur to take active and effective steps against counterfeiting, which is a real plague on the European economy.
in writing. - (PT) This report has a very strong neoliberal bias, showing once again that the European Parliament is bent on ever more liberalisation, more returns on capital for business and financial groups that are already recording profits of 35% or more.
So, after a eulogy on the great benefits that the Single Market delivers (to big business and financial groups), we are told that there are still protectionist attitudes and that it is essential to combat them and to move forward in other areas, such as financial services, tax policy, transport, postal services and energy, which are not yet fully liberalised and integrated.
By distorting reality, they seek to mask the real effects of the Single Market, such as the increase in costs, the reduction in services and the quality of services, the job losses, to name but a few.
This report is an attempt to encourage further liberalisation of public services, further transfers of political power from national to transnational level, and further attacks on consumers' and workers' rights, and we must therefore vote against it.
in writing. - (SV) The June List shares the rapporteur's general position, that the internal market is one of the EU's greatest success stories and that it must be further developed and improved.
We are opposed, however, to many of the specific proposals made in the report. We strongly oppose the provisions on tax harmonisation, the welcome given to the euro, and the need for the Member States to liberalise postal services, which are a public service to be regulated first and foremost by each Member State.
Lastly, we agree that the legal situation as regards services of general interest is unclear. We have chosen to vote against Amendment 12/rev tabled by the PPE-DE and Amendment 4 tabled by the PSE, however, because the long-term result of the provision made in those amendments will be that further power is transferred to the European Court of Justice.
On the basis of the above arguments, we have chosen to vote against the report in the final vote.
in writing. - British Conservatives have been at the forefront of the campaign to create a fully functioning and effective single market. We welcome the Toubon report and its emphatic support for continued action in making the single market dynamic, outward-looking and flexible, while at the same time ensuring that it delivers real benefits for citizens.
In that context, British Conservatives have argued that tax policy must remain under the complete control of EU Member States, and that 'one size fits all' policies at EU level threaten the economic dynamism and global competitiveness that are so critical to Europe's future. We have therefore voted against calls for a common consolidated corporate tax base.
in writing. - (SV) Even though the report includes some positive provisions I have chosen to vote against it. Aside from the provisions on nuclear power which I cannot support, the report criticises excise duties and minimum harmonisation in consumer affairs, which could in future have negative repercussions for both Swedish alcohol policy and consumer protection. I welcome the review but wanted to see stronger provisions on social clauses and I believe that the report is not as balanced as it should have been.
in writing. - (FR) I voted for the report by Mr Toubon on the Single Market Review and I support the positive approach of the rapporteur to one of the most important pillars of the European Union. The four freedoms that make up the Single Market - the free movement of goods, services, persons and capital - must be further encouraged and developed to ensure that everyone benefits fully from the advantages of the Single Market.
As regards the free movement of services, I think it is a great pity that more emphasis has not been placed on the importance of the country of origin principle, which has already been severely undermined by the services directive, in the achievement of a real Single Market and in the creation of jobs.
I also believe that observance of the country of origin principle for VAT on distance selling and e-commerce is the only viable basis for a coherent and transparent tax framework to allow the free movement of goods.
In my view, tax competition is in no way an obstacle to the completion of the Single Market; on the contrary, it encourages economic operators to defend their freedoms in regard to free movement within the Single Market.
in writing. - I voted in favour of this report on the Single Market Review which the Commission is working on. In particular I welcome the focus on improving regulation throughout the Union, and the focus on providing legal certainty for services of general interest.
The Danish members of the Socialist Group in the European Parliament - Mr Rasmussen, Mrs Thomsen, Mrs Schaldemose, Mr Jørgensen and Mr Christensen - have voted against paragraph 18, which concerns the Commission's review of the consumer acquis. The delegation believes that minimum harmonisation is necessary whilst such great disparities remain in the level of consumer protection in the Member States.
The delegation also disagrees with paragraph 26, which states that the present VAT and excise duty systems are a barrier to the completion of the Single Market. The delegation believes that the wording, among other things, conflicts with the Danish system of excise duties.
However, the delegation wishes to emphasise its support for better implementation of the Single Market.
in writing. - I wish to explain that I cannot support paragraph 32 of the report, which calls for broad tax harmonisation, or the harmonisation of corporate taxes, nor recital O, which criticises these Member States that guard their prerogatives in regard to tax issues. Member States must be free to determine their own taxation policy as part of national fiscal policy. In regard to paragraph 40, part 2, I will vote in favour of this because I have concerns that on a number of issues Member States use EU legislation to 'gold plate' their own national laws, and then blame the EU for any subsequent criticism that may come their way.
I will also vote for paragraph 16, part 2, which states insufficient attention has been given to nuclear energy as a tool with which to tackle climate change in a balanced way and would hope that as a result a discussion could start based on facts and not on fears with regard to the role that nuclear energy can bring to climate change as part of a well balanced energy policy.
in writing. - I voted against this report because amendments favouring tax harmonisation were passed and included in the report. I am resolutely opposed to any measure favouring harmonisation of taxes across the EU. There is a constant attempt to slip these measures in as amendments, and even in the body of reports, and I will oppose them at every opportunity. The Commission should be more forthright about its intentions on this subject coming up to the referendum on the Reform Treaty.